NO. 07-12-00366-CR

                               IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                   JANUARY 31, 2013


                         JEANNE SUE HUNTER, APPELLANT

                                           v.

                          THE STATE OF TEXAS, APPELLEE


             FROM THE 31ST DISTRICT COURT OF LIPSCOMB COUNTY;

               NO. 1126; HONORABLE STEVEN RAY EMMERT, JUDGE


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                                MEMORANDUM OPINION

      Appellant, Jeanne Sue Hunter, appeals the decision of the trial court adjudicating

her guilty of the offense of aggravated assault with a deadly weapon. 1        Appellant

entered a negotiated plea of guilty to the offense and was placed on deferred

adjudication for a period of seven years. Subsequently, the State filed a motion to

adjudicate appellant guilty.    At the hearing on the motion to adjudicate, appellant

pleaded true to violating three of her terms and conditions and not true to the remaining

terms and conditions. After hearing the evidence, the trial court found all allegations


      1
          See TEX. PENAL CODE ANN. § 22.02(a)(2) (West 2011).
were true and adjudicated appellant guilty of the underlying offense. Thereafter, the trial

court sentenced appellant to serve five years in the Institutional Division of the Texas

Department of Criminal Justice (ID-TDCJ). Appellant gave notice of appeal. We affirm.


      Appellant’s attorney has filed an Anders brief and a motion to withdraw. See

Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967). In support of

his motion to withdraw, counsel certifies that he has diligently reviewed the record, and

in his opinion, the record reflects no reversible error upon which an appeal can be

predicated. Id. at 744-45. In compliance with High v. State, 573 S.W.2d 807, 813

(Tex.Crim.App. 1978), counsel has candidly discussed why, under the controlling

authorities, there is no error in the trial court’s judgment. Additionally, counsel has

certified that he has provided appellant a copy of the Anders brief and motion to

withdraw and appropriately advised appellant of his right to file a pro se response in this

matter. Stafford v. State, 813 S.W.2d 503, 510 (Tex.Crim.App. 1991). The Court has

also advised appellant of his right to file a pro se response. Appellant has filed a

response.


      By his Anders brief, counsel reviewed all grounds that could possibly support an

appeal, but concludes the appeal is frivolous. We have reviewed these grounds and

made an independent review of the entire record to determine whether there are any

arguable grounds which might support an appeal. See Penson v. Ohio, 488 U.S. 75,

109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824

(Tex.Crim.App. 2005). We have also reviewed the pro se response filed by appellant.




                                            2
We have found no such arguable grounds and agree with counsel that the appeal is

frivolous.


       Accordingly, counsel’s motion to withdraw is hereby granted and the trial court’s

judgment is affirmed. 2




                                                       Mackey K. Hancock
                                                            Justice


Do not publish.




       2
        Counsel shall, within five days after this opinion is handed down, send his client
a copy of the opinion and judgment, along with notification of appellant’s right to file a
pro se petition for discretionary review. See TEX. R. APP. P. 48.4.

                                            3